Citation Nr: 0831721	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the low back (claimed as injury to back or vertebrae).


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  His active duty included service in Korea 
during the Korean Conflict from April 1953 to September 1954.  
During the course of his service in Korea, the veteran 
engaged in combat with the enemy and was awarded the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The veteran appeared 
at both a RO hearing in July 2004 and a Travel Board hearing 
in May 2005.  In August 2006, the Board remanded this case 
for additional development.

The veteran's claims also initially included the issues of 
service connection for various other illnesses including 
coronary artery disease with history of stroke and heart 
attack which required a quadruple heart bypass surgery, 
abdominal aortic aneurysm, leukemia, and Parkinson's disease.  
Each of these claims was denied in the RO's rating decision 
of February 2003.  In his October 2003 Notice of 
Disagreement, however, the veteran limits his appeal solely 
to the issue of service connection for degenerative arthritis 
in his low back.


FINDING OF FACT

The veteran's claimed degenerative arthritis in the low back 
has not been shown to be etiologically related to any injury 
or disease contracted during his active duty service.


CONCLUSION OF LAW

The veteran's claimed degenerative arthritis in the low back 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board notes that 38 U.S.C.A. § 1154(b) provides, in the 
case of a veteran who engaged the enemy in combat during 
service, satisfactory lay evidence or other evidence that an 
injury or illness was incurred or aggravated in combat shall 
be accepted as sufficient proof of service connection, even 
where there is no official record of such incurrence or 
aggravation, if the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If such 
evidence is presented, a presumption of service connection is 
created that may be rebutted by clear and convincing evidence 
disproving the in-service incurrence or aggravation.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, 
38 U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service.  See Caluza, 7 Vet. App. at 507.

II.  Analysis

As set forth more fully in the section below discussing the 
VA's duties to notify and assist the veteran, the bulk of the 
veteran's service records are "fire related" (e.g., 
destroyed in a 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri).  Nonetheless, the Board has 
reviewed limited service records which were obtained in the 
development of the veteran's claim and which consist of the 
veteran's DD Form 214 and a separation examination report 
from September 1954.  The separation examination report does 
not indicate any back injury or complaints of back symptoms, 
and does not reference any in-service injury.

Subsequent to service, the earliest medical record pertinent 
to the veteran's claim is a July 1998 examination report 
mentioning a past history of back pain as reported by the 
veteran.  The report does not indicate the length of the 
veteran's past history of back pain.  It also does not 
reference any in-service injury, nor does it relate the 
veteran's history of back pain to service.  VA treatment 
records show the veteran was seen at a VA facility for 
treatment and management of diabetes from May 2002 to 
September 2002.  These records reveal the veteran reported to 
VA physicians a prior history of lumbar degenerative joint 
disease.  However, these records do not reference any in-
service injury.  Post-service records show the veteran 
underwent MRI studies of the lumbar spine in March 2001 and 
November 2001. These studies revealed degenerative disc 
conditions at multiple levels of the lumbar spine with 
possible nerve root irritation at L2 and L3.  From April 2001 
to November 2001, the veteran received a series of L5-S1 
steroid injections.  Neither the MRI reports from March and 
November 2001 nor the reports from the veteran's low back 
injection treatments reference any in-service injury or 
relate the veteran's back condition to service.  A March 2004 
statement from Dr. Arthur Green indicates that the veteran 
presently experiences ongoing back symptoms with radiation 
into his legs and that these symptoms are related to an in-
service injury.  Aside from this statement, the record does 
not contain any other treatment records from Dr. Green.  The 
record also contains a November 2002 letter from Dr. John 
Curnes, a radiologist who performed some of the 2001 
injection treatments, stating the veteran's back condition 
"could certainly have been caused by, or exacerbated as a 
result of, the serious injury he suffered in the Korean 
War."

The veteran underwent a VA spine examination in May 2008, 
conducted by an examiner who reviewed the veteran's claims 
file.  Based on the examination and claims file review, the 
examiner rendered a diagnosis of degenerative disc disease 
and degenerative joint disease of the lumbosacral spine with 
nerve conduction studies consistent with radiculopathies.  In 
the absence of better documentation, however, the examiner 
concluded that he was unable to connect the veteran's present 
back problems to any service injury.  The examiner predicated 
his conclusion on his findings that the veteran's separation 
examination report did not mention any back injury or back 
symptoms and that there was no evidence of any back problems 
until recently.

In cases where there are competent but conflicting medical 
opinions, as in this case, several matters must be addressed 
in determining the relative probative value and weight of the 
medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another as long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (stating that bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet.App. 36, 40 
(1994).

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to or that there "may be" some 
relationship with symptomatology in service makes the opinion 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) 
(holding that a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).

The fact that a veteran has received regular treatment from a 
physician or other doctor is a consideration in determining 
the credibility of that doctor's opinions and conclusions.  
That notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adopt a "treating 
physician rule" under which a treating physician's opinion 
would be presumptively given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet.App. 
420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-
3 (1993).

In the present case, the veteran has introduced satisfactory 
lay evidence of the incurrence of an in-service back injury.  
This evidence is consistent with he circumstances, 
conditions, and hardships of the veteran's service.  Under 
38 U.S.C.A. § 1154(b), the veteran has therefore established 
the presumption that he incurred an in-service injury.  This 
presumption is not rebutted by clear and convincing evidence 
in the record.

The Board must still consider, however, whether the veteran 
has established the existence of a present disability and 
whether a causal relationship exists between his present 
disability and the presumed in-service injury.  The record 
indicates the existence of a current disability due to the 
veteran's current back condition and contains nexus opinions 
from the veteran's post-service physicians, Dr. Curnes and 
Dr. Green, that conflict with a negative nexus opinion from 
the VA examiner.  Dr. Curnes' November 2005 nexus opinion 
stating that the veteran's present back disorder "could 
certainly have been caused by, or exacerbated as a result of, 
the serious injury he suffered in the Korean War," is too 
speculative to form a probative nexus opinion.  The probative 
value of Dr. Curnes' nexus opinion is even further limited by 
the fact that it does not appear to be based upon a review of 
the veteran's claim file.  Similarly, Dr. Green's March 2004 
nexus opinion does not appear to be based upon a review of 
the claims file.  As the conclusions of the VA examiner are 
definite in nature and based upon a review of the claims file 
performed in conjunction with the examination, the examiner's 
nexus opinion is due greater probative weight in this case.  

The only other evidence of record supporting the veteran's 
claim is his own lay opinion expressed at his RO hearing in 
July 2004 and Travel Board hearing in May 2005.  At both 
hearings, the veteran testified that he incurred a low back 
injury in June or July 1954 when an explosion from a hand 
grenade caused his body to be thrown onto his platoon 
leader's canteen, striking his lower back.  The veteran 
maintained that symptoms in his low back have persisted since 
this event.

The Court has consistently held that service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative 
arthritis of the low back, and this claim must be denied.


In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  Duties to notify and assist

VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his service connection claim in an October 2002 letter.  In 
its August 2006 remand, the Board found that the veteran was 
not sufficiently notified of what evidence was needed with 
respect to the disability rating criteria or the effective 
date for service connection for degenerative arthritis of the 
low back.  This defect was cured by the RO's letter to the 
veteran of September 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The case was later readjudicated in 
a June 2008 Supplemental Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Board notes that the veteran indicated in his 
October 2003 Notice of Disagreement that he has received 
treatment "from several physicians down through the years" 
and that these physicians have since retired and moved or 
have passed away.  Nonetheless, the veteran's recent post-
service private medical records and post-service VA medical 
records have been obtained.  In its remand, the Board also 
requested that the veteran be scheduled for and undergo a VA 
examination.  The VA examiner was to review the claims file, 
perform any necessary tests, and to issue an opinion with 
complete rationale as to whether it is "at least as likely 
as not" (e.g., whether there is at least 50 percent 
probability) that any diagnosed degenerative arthritis of the 
veteran's low back is related to any in-service injury.  
Consistent with the Board's remand, a VA examination was 
performed in May 2008.  The examiner reviewed the claims file 
in conjunction with the examination.

The Board is aware that the RO has been unable to obtain most 
of the veteran's service medical records.  A January 2003 
letter indicates that the veteran's service records were 
"fire related" (e.g., destroyed in a 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri).

After the veteran initially filed his application in 
September 2002, the RO notified him in an October 2002 letter 
of the information and evidence needed to substantiate and 
complete his service connection claim.  In January 2003, the 
RO notified the veteran that his service records were fire 
related and requested him to provide any service records in 
his possession and to complete NA Forms 13075 and 13055 to 
assist the RO in pursuing secondary service records.  The 
veteran did not return these forms but, in a handwritten 
statement from December 2002, provided an account of his 
injury and identified post-service medical providers who had 
treated him for his low back condition.  Later in January 
2003, the RO wrote the veteran and requested once again that 
he provide completed NA Forms 13075 and 13055.  In February 
2003, the veteran provided a completed and signed NA Form 
13055 which set forth his military assignment, dates of 
active duty, approximate date of injury, and a brief summary 
of the medical treatment he received in service.  Based upon 
this information, the RO unsuccessfully requested the 
veteran's service records.  After the veteran's RO hearing in 
July 2004, another unsuccessful request for service records 
was made.  Unsuccessful attempts to obtain morning or sick 
reports were made in 2007 and 2008.
 
Given the efforts of the RO, the Board is fully satisfied 
that all necessary efforts have been made to obtain service 
medical records in this case.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (holding that VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed to be destroyed).

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for degenerative arthritis in the low back 
(claimed as injury to back or vertebrae) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


